Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 1 of 60 Page ID #:8279


 1   THE GREEN LAW GROUP, LLP
     Scott Thomas Green (SBN 82220)
 2          SCOTT@THEGREENLAWGROUP.COM
 3
     Jamie N. Stein (SBN 219761)
            JAMIE@THEGREENLAWGROUP.COM
 4   Matthew T. Bechtel (SBN 260450)
            MATTHEW@THEGREENLAWGROUP.COM
 5   1777 E. Los Angeles Avenue
     Simi Valley, California 93065
 6   Tel: (805) 306-1100 | Fax: (805) 306-1300
 7   Attorneys for Plaintiff LUCIA CORTEZ
 8   MESSNER REEVES LLP
     Charles C. Cavanagh, (SBN 198468)
 9          CCAVANAGH@MESSNER.COM
10   Kathleen J. Mowry (Pro Hac Vice)
            KMOWRY@MESSNER.COM
11   1430 Wynkoop Street, Suite 300
     Denver, Colorado 80202
12   Tel: (303) 623-1800 | Fax: (303) 623-0552
13   Attorneys for Defendants
     CHIPOTLE MEXICAN GRILL, INC.
14   and CHIPOTLE SERVICES, LLC
15

16                            UNITED STATES DISTRICT COURT
17                           CENTRAL DISTRICT OF CALIFORNIA
18                                    WESTERN DIVISION
19

20                                                 Case No: 2:17-cv-04787-GW-JPR
21
     LUCIA CORTEZ,
                                                   ASSIGNED TO THE HONORABLE
22              Plaintiff,                         GEORGE H. WU
23
          v.                                       PLAINTIFF’S AND DEFENDANTS’
24
                                                   PROPOSED SPECIAL VERDICT
25   CHIPOTLE MEXICAN GRILL, INC.;                 FORMS
     CHIPOTLE SERVICES, LLC; and
26   DOES 1 to 50, inclusive                       Removal Date:                   June 29, 2017
27                                                 Final Pretrial Conf.:           January 31, 2019
                Defendants.                        Trial Date:                     February 12, 2019
28

                                                  -i-
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 2 of 60 Page ID #:8280


 1

 2

 3          Plaintiff Lucia Cortez, and Defendants Chipotle Mexican Grill, Inc. and Chipotle
 4   Services, LLC, hereby submit their proposed Special Verdict Forms for use at the
 5   upcoming trial of this matter. Plaintiff’s proposed forms are contained in pages 1
 6   through 22. Defendants’ proposed forms are contained in page 23 through 60.
 7

 8   DATED: January 25, 2019                   THE GREEN LAW GROUP, LLP
 9
                                               By:    /s/ Matthew T, Bechtel
10                                                   Scott Thomas Green
11                                                   Jamie N. Stein
                                                     Matthew T. Bechtel
12                                             Attorneys for Plaintiff Lucia Cortez
13

14   DATED: January 25, 2019                   MESSNER REEVES, LLP
15
                                               By:   /s/
16                                                   Charles C. Cavanagh
17
                                                     Kathleen J. Mowry
                                               Attorneys for Defendants
18

19
     The ECF filer attests that all other signatories listed, and on whose behalf the filing is
20
     submitted, concur in the filing’s content and have authorized the filing.
21

22

23

24

25

26

27

28


                                                  - ii -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 3 of 60 Page ID #:8281


 1
                                  SPECIAL VERDICT FORM
 2
          DISABILITY DISCRIMINATION & WRONGFUL TERMINATION
 3
     We answer the questions submitted to us as follows:
 4
        1. Was Ms. Cortez employed by Chipotle Services LLC?
 5
                  Yes            No
 6
        2. Was Ms. Cortez employed by Chipotle Mexican Grill, Inc.?
 7
                  Yes            No
 8
           If your answer to questions 1 or 2 is yes, then answer questions 3 through
 9
           14. If you answered no to questions 1 and 2, stop here, answer no further
10
           questions, and have the presiding juror sign and date this form.
11
        3. At the time of her discharge, did Ms. Cortez have a mental or psychological
12
           disorder or condition that made it more difficult to engage in any one of the
13
           following: (1) physical activities, (2) mental activities, (3) social activities, or
14
           (4) work?
15
                  Yes            No
16
        4. At the time of her discharge, did Ms. Cortez have any other mental or
17
           psychological disorder or condition not described in question 3 that requires
18
           special education or related services?
19
                  Yes            No
20
        5. At the time of her discharge, did Defendants know that Ms. Cortez previously
21
           had a mental or psychological disorder or condition?
22
                  Yes            No
23
        6. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
24
           having, or previously having, any mental condition that made it more difficult
25
           to engage in any one of the following: (1) physical activities, (2) mental
26
           activities, (3) social activities, or (4) work?
27
                  Yes            No
28


                                                    -1-
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 4 of 60 Page ID #:8282


 1      7. At the time of her discharge, did Ms. Cortez have any physiological disease,
 2         disorder, condition, cosmetic disfigurement, or anatomical loss that does both
 3         of the following: (a) Affects one or more of the following body systems:
 4         neurological, immunological, musculoskeletal, special sense organs,
 5         respiratory, including speech organs, cardiovascular, reproductive, digestive,
 6         genitourinary, hemic and lymphatic, skin, and endocrine; and (b) that made it
 7         more difficult to engage in any one of the following: (1) physical activities, (2)
 8         mental activities, (3) social activities, or (4) work?
 9                Yes            No
10      8. At the time of her discharge, did Ms. Cortez have any other health impairment
11         not described in question 7 that requires special education or related services?
12                Yes            No
13      9. At the time of her discharge, did Defendants know that Ms. Cortez previously
14         had a disease, disorder, condition, cosmetic disfigurement, anatomical loss, or
15         health impairment described in questions 7 or 8?
16                Yes            No
17      10. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
18         having, or previously having, any physical condition that made it more difficult
19         to engage in any one of the following: (1) physical activities, (2) mental
20         activities, (3) social activities, or (4) work?
21                Yes            No
22      11. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
23         having, or having had, a disease, disorder, condition, cosmetic disfigurement,
24         anatomical loss, or health impairment that has no present disabling effect but
25         may become a physical disability as described in questions 7 or 8?
26                Yes            No
27

28


                                                    -2-
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 5 of 60 Page ID #:8283


 1      12. If you answered yes to any questions from 3 through 11, then Ms. Cortez had a
 2         disability under the law. Was Ms. Cortez’s disability a substantial motivating
 3         reason for Defendant’s decision to terminate Ms. Cortez?
 4                  Yes           No
 5      13. At the time of her discharge, was Ms. Cortez capable of doing the essential
 6         functions of her job?
 7                  Yes           No
 8         If you answered no to question 13, continue with question 14. If you
 9         answered yes to question 13, skip to question 16.
10      14. At the time of her discharge, would Ms. Cortez have been capable of doing the
11         essential functions of her job with a reasonable accommodation?
12                  Yes           No
13         If you answered no to question 14, continue with question 15. If you
14         answered yes to question 14, skip to question 16.
15      15. If Defendants granted Ms. Cortez additional leave, would Ms. Cortez have
16         been capable of doing the essential functions of her job at the conclusion of the
17         additional leave?
18                  Yes           No
19         If you answered no to question 15, stop here, answer no further questions,
20         and have the presiding juror sign and date this form. If you answered yes
21         to question 15, continue with question 16.
22      16. Prior to her discharge, did Defendants grant Ms. Cortez additional disability
23         leave?
24                  Yes           No
25         If your answer to question 16 is yes, then answer question 17. If you
26         answered no to questions 16, skip to question 19.
27

28


                                                     -3-
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 6 of 60 Page ID #:8284


 1      17. When Defendants granted Ms. Cortez additional leave, was a definite return
 2         date agreed upon between Defendants and Ms. Cortez.
 3                 Yes           No
 4         If your answer to question 17 is yes, then answer question 18. If you
 5         answered no to question 17, skip to question 19.
 6      18. Did Defendants terminate Ms. Cortez prior to the mutually agreed upon return
 7         date?
 8                 Yes           No
 9      19. When Defendants initially granted Ms. Cortez FMLA leave, was a definite
10         return date agreed upon between Defendants and Ms. Cortez.
11                 Yes           No
12         If your answer to question 19 is yes, then answer question 20. If you
13         answered no to question 19, skip to question 21.
14      20. Did Defendants terminate Ms. Cortez prior to the mutually agreed upon return
15         date?
16                 Yes           No
17      21. Did Defendants allow Ms. Cortez to return to work within two business days,
18         or if two business days was not feasible, as soon as possible after Ms. Cortez
19         notified Defendants of her intent to return?
20                 Yes           No
21         If your answer to question 21 is yes, then answer question 22. If you
22         answered no to question 21, skip to question 23.
23      22. Did Ms. Cortez fail to return to work after being reinstated?
24                 Yes           No
25         If your answer to question 22 is yes, then answer question 23. If you
26         answered no to question 22, skip to question 24.
27

28


                                                    -4-
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 7 of 60 Page ID #:8285


 1      23. Was Ms. Cortez’s failure to return to work after being reinstated a substantial
 2         motivating reason for Defendants’ decision to terminate Ms. Cortez?
 3                Yes           No
 4      24. Was Ms. Cortez’s job performance a substantial motivating factor for
 5         Defendant’s decision to terminate Ms. Cortez?
 6                Yes           No
 7         If your answer to question 23 or 24 is yes, then answer question 25. If you
 8         answered no to questions 23 and 24, skip to question 26.
 9      25. If you answered yes to question 23 or 24, you have determined that
10         Defendants’ decision to terminate Ms. Cortez was substantially motivated by
11         unlawful reasons (i.e. disability discrimination) and lawful reasons (poor job
12         performance and/or failure to return to work after being reinstated). Did
13         Defendants prove that they would have discharged Ms. Cortez anyway based
14         solely on lawful reasons?
15                Yes           No
16         If your answer to question 25 is no, then continue with question 26. If you
17         answered yes to question 25, stop here, answer no further questions, and
18         have the presiding juror sign and date this form.
19      26. Was Ms. Cortez’s failure to provide medical certification showing her
20         entitlement to leave a substantial motivating factor for Defendant’s decision to
21         terminate Ms. Cortez?
22                Yes           No
23         If your answer to question 26 is yes, then continue with question 27. If you
24         answered no to question 26, then stop here, have the presiding juror sign
25         and date this form, and also complete “SPECIAL VERDICT FORM –
26         DAMAGES” and “SPECIAL VERDICT FORM - FAILURE TO
27         PREVENT DISCRIMINATION OR RETALIATION.” If your answer to
28


                                                   -5-
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 8 of 60 Page ID #:8286


 1         question 14 or 15 is yes, then also complete “SPECIAL VERDICT FORM
 2         – FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS.”
 3      27. Did Defendants notify Ms. Cortez of her need to provide medical certification
 4         within two day of Ms. Cortez requesting leave?
 5                Yes           No
 6      28. Did Defendants notify Ms. Cortez of the deadline to provide medical
 7         certification?
 8                Yes           No
 9      29. Did Defendants notify Ms. Cortez of what constitutes sufficient medical
10         certification, and provide her with a medical certification form to be completed
11         by her health-care provider?
12                Yes           No
13      30. At the time Ms. Cortez requested leave, did Defendants notify Ms. Cortez that
14         she may be terminated if she failed to provide medical certification?
15                Yes           No
16         If your answer to all questions from 27 through 30 is yes, then answer
17         question 31. If you answered no to any question from 27 through 30, then
18         stop here, have the presiding juror sign and date this form, and also
19         complete “SPECIAL VERDICT FORM – DAMAGES” and “SPECIAL
20         VERDICT FORM - FAILURE TO PREVENT DISCRIMINATION OR
21         RETALIATION.” If your answer to question 14 or 15 is yes, then also
22         complete “SPECIAL VERDICT FORM – FAILURE TO ENGAGE IN
23         AN INTERACTIVE PROCESS.”
24      31. Did Ms. Cortez provide Defendants with medical certification within the
25         longer of: (1) 15 days from when she was informed of the need to provide
26         medical certification; (2) the time set by Defendants; or (3) as soon as
27         reasonably possible?
28                Yes           No

                                                   -6-
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 9 of 60 Page ID #:8287


 1         If your answer to question 31 is yes, then answer question 32. If you
 2         answered no to question 31, then stop here, have the presiding juror sign
 3         and date this form, and also complete “SPECIAL VERDICT FORM –
 4         DAMAGES” and “SPECIAL VERDICT FORM - FAILURE TO
 5         PREVENT DISCRIMINATION OR RETALIATION.” If your answer to
 6         question 14 or 15 is yes, then also complete “SPECIAL VERDICT FORM
 7         – FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS.”
 8      32. Did Defendants notify Ms. Cortez that the medical certification she provided
 9         was inadequate?
10                Yes           No
11         If your answer to question 32 is yes, then answer question 33. If you
12         answered no to question 32, then stop here, have the presiding juror sign
13         and date this form, and also complete “SPECIAL VERDICT FORM –
14         DAMAGES” and “SPECIAL VERDICT FORM - FAILURE TO
15         PREVENT DISCRIMINATION OR RETALIATION.” If your answer to
16         question 14 or 15 is yes, then also complete “SPECIAL VERDICT FORM
17         – FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS.”
18      33. Did Defendants provide Ms. Cortez a reasonable opportunity to cure any
19         deficiency in the medical certification?
20                Yes           No
21         If your answer to question 33 is yes, then answer question 34. If you
22         answered no to question 33, then stop here, have the presiding juror sign
23         and date this form, and also complete “SPECIAL VERDICT FORM –
24         DAMAGES” and “SPECIAL VERDICT FORM - FAILURE TO
25         PREVENT DISCRIMINATION OR RETALIATION.” If your answer to
26         question 14 or 15 is yes, then also complete “SPECIAL VERDICT FORM
27         – FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS.”
28


                                                   -7-
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 10 of 60 Page ID #:8288


 1      34. Did Ms. Cortez cure any deficiency in the medical certification?
 2                Yes           No
 3         If your answer to question 34 is no, then answer question 35. If you
 4         answered yes to question 34, then stop here, have the presiding juror sign
 5         and date this form, and also complete “SPECIAL VERDICT FORM –
 6         DAMAGES” and “SPECIAL VERDICT FORM - FAILURE TO
 7         PREVENT DISCRIMINATION OR RETALIATION.” If your answer to
 8         question 14 or 15 is yes, then also complete “SPECIAL VERDICT FORM
 9         – FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS.”
10      35. If you answered no to question 34, you have determined that Defendants’
11         decision to terminate Ms. Cortez was substantially motivated by an unlawful
12         reason (discrimination) and a lawful reason (failure to provide medical
13         certification). Did Defendants prove that they would have discharged Ms.
14         Cortez anyway based solely on the lawful reason?
15                Yes           No
16         If your answer to question 35 is no, then also complete “SPECIAL
17         VERDICT FORM – DAMAGES” and “SPECIAL VERDICT FORM -
18         FAILURE TO PREVENT DISCRIMINATION OR RETALIATION.” If
19         your answer to question 14 or 15 is yes, then also complete “SPECIAL
20         VERDICT FORM – FAILURE TO ENGAGE IN AN INTERACTIVE
21         PROCESS.” If you answered yes to question 35, stop here, answer no
22         further questions, and have the presiding juror sign and date this form.
23

24         DATED:                             Signed:
25                                                           Presiding Juror
26

27   After all verdict forms have been signed, notify the clerk that you are ready to
28   present your verdict in the courtroom

                                                   -8-
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 11 of 60 Page ID #:8289


 1                                SPECIAL VERDICT FORM
 2         WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
 3   We answer the questions submitted to us as follows:
 4      1. Was Ms. Cortez employed by Chipotle Services LLC?
 5                Yes            No
 6      2. Was Ms. Cortez employed by Chipotle Mexican Grill, Inc.?
 7                Yes            No
 8         If your answer to questions 1 or 2 is yes, then answer questions 3 through
 9         14. If you answered no to questions 1 and 2, stop here, answer no further
10         questions, and have the presiding juror sign and date this form.
11      3. At the time of her discharge, was Ms. Cortez unable because of pregnancy to
12         perform any one or more of the essential functions of her job, or unable to
13         perform any functions without undue risk to herself, to her pregnancy's
14         successful completion, or to other persons?
15                Yes            No
16      4. In the opinion of her healthcare provider, did Ms. Cortez need to take time off
17         work for recovery from a condition related to childbirth or the loss or end of
18         pregnancy?
19                Yes            No
20      5. At the time of her discharge, did Ms. Cortez have a medically recognized
21         physical or mental condition related to pregnancy, childbirth, or recovery from
22         pregnancy or childbirth?
23                Yes            No
24      6. At the time of her discharge, did Ms. Cortez have a mental or psychological
25         disorder or condition that made it more difficult to engage in any one of the
26         following: (1) physical activities, (2) mental activities, (3) social activities, or
27         (4) work?
28                Yes            No

                                                    -9-
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 12 of 60 Page ID #:8290


 1      7. At the time of her discharge, did Ms. Cortez have any other mental or
 2         psychological disorder or condition not described in question 6 that requires
 3         special education or related services?
 4                Yes            No
 5      8. At the time of her discharge, did Defendants know that Ms. Cortez previously
 6         had a mental or psychological disorder or condition?
 7                Yes            No
 8      9. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
 9         having, or previously having, any mental condition that made it more difficult
10         to engage in any one of the following: (1) physical activities, (2) mental
11         activities, (3) social activities, or (4) work?
12                Yes            No
13      10. At the time of her discharge, did Ms. Cortez have any physiological disease,
14         disorder, condition, cosmetic disfigurement, or anatomical loss that does both
15         of the following: (a) Affects one or more of the following body systems:
16         neurological, immunological, musculoskeletal, special sense organs,
17         respiratory, including speech organs, cardiovascular, reproductive, digestive,
18         genitourinary, hemic and lymphatic, skin, and endocrine; and (b) that made it
19         more difficult to engage in any one of the following: (1) physical activities, (2)
20         mental activities, (3) social activities, or (4) work?
21                Yes            No
22      11. At the time of her discharge, did Ms. Cortez have any other health impairment
23         not described in question 10 that requires special education or related services?
24                Yes            No
25      12. At the time of her discharge, did Defendants know that Ms. Cortez previously
26         had a disease, disorder, condition, cosmetic disfigurement, anatomical loss, or
27         health impairment described in questions 10 or 11?
28                Yes            No

                                                   - 10 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 13 of 60 Page ID #:8291


 1      13. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
 2         having, or previously having, any physical condition that made it more difficult
 3         to engage in any one of the following: (1) physical activities, (2) mental
 4         activities, (3) social activities, or (4) work?
 5                Yes            No
 6      14. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
 7         having, or having had, a disease, disorder, condition, cosmetic disfigurement,
 8         anatomical loss, or health impairment that has no present disabling effect but
 9         may become a physical disability as described in questions 10 or 11?
10                Yes            No
11         If you answered no to questions 3 through 14, then skip to question 16. If
12         you answered yes to any questions from 3 through 14, answer question 15.
13      15. If you answered yes to any questions from 3 through 14, then Ms. Cortez had a
14         disability under the law. Was Ms. Cortez’s disability a substantial motivating
15         factor for Defendant’s decision to terminate Ms. Cortez?
16                Yes            No
17      16. At the time of her discharge, had Ms. Cortez previously taken pregnancy or
18         disability leave?
19                Yes            No
20      17. Prior to her discharge, did Ms. Cortez request additional pregnancy or
21         disability leave?
22                Yes            No
23         If you answered no to questions 16 and 17, then skip to question 19. If you
24         answered yes to questions 16 or 17, answer question 18.
25      18. Did Ms. Cortez’s taking of disability leave, or her request to take additional
26         disability leave, contribute to Defendant’s decision to terminate Ms. Cortez?
27                Yes            No
28


                                                   - 11 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 14 of 60 Page ID #:8292


 1         If your answer to question 15 or 18 is yes, then answer question 19. If you
 2         answered no to questions 15 and 18, stop here, answer no further
 3         questions, and have the presiding juror sign and date this form.
 4      19. Prior to her discharge, did Defendants grant Ms. Cortez additional disability
 5         leave?
 6                  Yes           No
 7         If your answer to question 16 or 19 is yes, then answer question 20. If you
 8         answered no to questions 16 and 19, skip to question 22.
 9      20. When Defendants initially granted Ms. Cortez leave, or granted additional
10         leave, was a definite return date agreed upon between Defendants and Ms.
11         Cortez.
12                  Yes           No
13         If your answer to question 20 is yes, then answer question 21. If you
14         answered no to question 20, skip to question 22.
15      21. Did Defendants terminate Ms. Cortez prior to the mutually agreed upon return
16         date?
17                  Yes           No
18      22. Did Defendants allow Ms. Cortez to return to work within two business days,
19         or if two business days was not feasible, as soon as possible after Ms. Cortez
20         notified Defendants of her intent to return?
21                  Yes           No
22         If your answer to question 22 is yes, then answer question 23. If you
23         answered no to question 22, skip to question 24.
24      23. Did Ms. Cortez fail to return to work after being reinstated?
25                  Yes           No
26         If your answer to question 23 is yes, then answer question 24. If you
27         answered no to question 23, skip to question 25.
28


                                                    - 12 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 15 of 60 Page ID #:8293


 1      24. Was Ms. Cortez’s failure to return to work after being reinstated a substant8ual
 2         motivating factor for Defendant’s decision to terminate Ms. Cortez?
 3                Yes           No
 4      25. Was Ms. Cortez’s job performance a substantial motivating factor for
 5         Defendant’s decision to terminate Ms. Cortez?
 6                Yes           No
 7         If your answer to question 24 or 25 is yes, then answer question 26. If you
 8         answered no to questions 24 and 25, skip to question 27.
 9      26. If you answered yes to question 24 or 25, you have determined that
10         Defendants’ decision to terminate Ms. Cortez was substantially motivated by
11         unlawful factors (i.e. disability discrimination and/or retaliation for taking or
12         seeking leave) and lawful factors (poor job performance and/or failure to return
13         to work after being reinstated). Did Defendants prove that they would have
14         discharged Ms. Cortez anyway based solely on lawful factors?
15                Yes           No
16         If your answer to question 26 is no, then also complete “SPECIAL
17         VERDICT FORM – DAMAGES” and “SPECIAL VERDICT FORM -
18         FAILURE TO PREVENT DISCRIMINATION OR RETALIATION.” If
19         you answered yes to question 26, stop here, answer no further questions,
20         and have the presiding juror sign and date this form.
21

22         DATED:                             Signed:
23                                                           Presiding Juror
24

25   After all verdict forms have been signed, notify the clerk that you are ready to
26   present your verdict in the courtroom
27

28


                                                  - 13 -
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 16 of 60 Page ID #:8294


 1                                SPECIAL VERDICT FORM
 2          FAILURE TO PROVIDE REASONABLE ACCOMMODATION
 3   We answer the questions submitted to us as follows:
 4      1. Was Ms. Cortez employed by Chipotle Services LLC?
 5                Yes            No
 6      2. Was Ms. Cortez employed by Chipotle Mexican Grill, Inc.?
 7                Yes            No
 8         If your answer to questions 1 or 2 is yes, then continue with question 3. If
 9         you answered no to questions 1 and 2, stop here, answer no further
10         questions, and have the presiding juror sign and date this form.
11      3. At the time of her discharge, did Ms. Cortez have a mental or psychological
12         disorder or condition that made it more difficult to engage in any one of the
13         following: (1) physical activities, (2) mental activities, (3) social activities, or
14         (4) work?
15                Yes            No
16      4. At the time of her discharge, did Ms. Cortez have any other mental or
17         psychological disorder or condition not described in question 3 that requires
18         special education or related services?
19                Yes            No
20      5. At the time of her discharge, did Defendants know that Ms. Cortez previously
21         had a mental or psychological disorder or condition?
22                Yes            No
23      6. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
24         having, or previously having, any mental condition that made it more difficult
25         to engage in any one of the following: (1) physical activities, (2) mental
26         activities, (3) social activities, or (4) work?
27                Yes            No
28


                                                   - 14 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 17 of 60 Page ID #:8295


 1      7. At the time of her discharge, did Ms. Cortez have any physiological disease,
 2         disorder, condition, cosmetic disfigurement, or anatomical loss that does both
 3         of the following: (a) Affects one or more of the following body systems:
 4         neurological, immunological, musculoskeletal, special sense organs,
 5         respiratory, including speech organs, cardiovascular, reproductive, digestive,
 6         genitourinary, hemic and lymphatic, skin, and endocrine; and (b) that made it
 7         more difficult to engage in any one of the following: (1) physical activities, (2)
 8         mental activities, (3) social activities, or (4) work?
 9                Yes            No
10      8. At the time of her discharge, did Ms. Cortez have any other health impairment
11         not described in question 7 that requires special education or related services?
12                Yes            No
13      9. At the time of her discharge, did Defendants know that Ms. Cortez previously
14         had a disease, disorder, condition, cosmetic disfigurement, anatomical loss, or
15         health impairment described in questions 7 or 8?
16                Yes            No
17      10. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
18         having, or previously having, any physical condition that made it more difficult
19         to engage in any one of the following: (1) physical activities, (2) mental
20         activities, (3) social activities, or (4) work?
21                Yes            No
22      11. At the time of her discharge, did Defendants regard or treat Ms. Cortez as
23         having, or having had, a disease, disorder, condition, cosmetic disfigurement,
24         anatomical loss, or health impairment that has no present disabling effect but
25         may become a physical disability as described in questions 7 or 8?
26                Yes            No
27

28


                                                   - 15 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 18 of 60 Page ID #:8296


 1         If you answered no to questions 3 through 11, stop here, answer no further
 2         questions, and have the presiding juror sign and date this form. If you
 3         answered yes to any questions from 3 through 11, continue with question
 4         12.
 5      12. If you answered yes to any questions from 3 through 11, then Ms. Cortez had a
 6         disability under the law. Was Ms. Cortez’s disability a substantial motivating
 7         reason for Defendant’s decision to terminate Ms. Cortez?
 8                Yes           No
 9         If you answered no to question 12, stop here, answer no further questions,
10         and have the presiding juror sign and date this form. If you answered yes
11         to question 12, continue with question 13.
12      13. At the time of her discharge, was Ms. Cortez capable of doing the essential
13         functions of her job?
14                Yes           No
15         If you answered no to question 13, continue with question 14. If you
16         answered yes to question 13, stop here, answer no further questions, and
17         have the presiding juror sign and date this form.
18      14. At the time of her discharge, would Ms. Cortez have been capable of doing the
19         essential functions of her job with a reasonable accommodation?
20                Yes           No
21         If you answered yes to question 14, skip to question 16. If you answered
22         no to question 14, continue with question 15.
23      15. If Defendants granted Ms. Cortez additional leave, would Ms. Cortez have
24         been capable of doing the essential functions of her job at the conclusion of the
25         additional leave (with or without reasonable accommodation)?
26                Yes           No
27

28


                                                  - 16 -
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 19 of 60 Page ID #:8297


 1         If you answered no to question 15, stop here, answer no further questions,
 2         and have the presiding juror sign and date this form. If you answered yes
 3         to question 15, continue with question 16.
 4      16. Prior to her discharge, did Defendants provide Ms. Cortez with a reasonable
 5         accommodation?
 6                Yes           No
 7         If your answer to question 16 is no, then also complete “SPECIAL
 8         VERDICT FORM – DAMAGES” If your answer to question 13, 14, or 15
 9         is yes, then also complete “SPECIAL VERDICT FORM – FAILURE TO
10         ENGAGE IN AN INTERACTIVE PROCESS.” If you answered yes to
11         question 16, stop here, answer no further questions, and have the
12         presiding juror sign and date this form.
13

14         DATED:                             Signed:
15                                                           Presiding Juror
16

17   After all verdict forms have been signed, notify the clerk that you are ready to
18   present your verdict in the courtroom
19

20

21

22

23

24

25

26

27

28


                                                  - 17 -
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 20 of 60 Page ID #:8298


 1                               SPECIAL VERDICT FORM
 2         FAILURE TO PREVENT DISCRIMINATION OR RETALIATION
 3         You should only complete this form if you were directed to do so in
 4   “SPECIAL VERDICT FORM - DISABILITY DISCRIMINATION & WRONGFUL
 5   TERMINATION” or “SPECIAL VERDICT FORM – WRONGFUL
 6   TERMINATION IN VIOLATION OF PUBLIC POLICY”
 7   We answer the questions submitted to us as follows:
 8      1. Did Defendants take all reasonable steps to prevent the discrimination or
 9         retaliation suffered by Ms. Cortez?
10                Yes           No
11         If your answer to question 1 is no, then also complete “SPECIAL
12         VERDICT FORM – DAMAGES” If you answered yes to question 1, stop
13         here, answer no further questions, and have the presiding juror sign and
14         date this form.
15

16         DATED:                             Signed:
17                                                           Presiding Juror
18

19   After all verdict forms have been signed, notify the clerk that you are ready to
20   present your verdict in the courtroom
21

22

23

24

25

26

27

28


                                                  - 18 -
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 21 of 60 Page ID #:8299


 1                                SPECIAL VERDICT FORM
 2              FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS
 3          This Special Verdict Form should only be completed if you were specifically
 4   instructed to do so in response to the answers you provided on one or more of the
 5   other Special Verdict Forms.
 6   We answer the questions submitted to us as follows:
 7       1. Was Ms. Cortez employed by Chipotle Services LLC?
 8                 Yes           No
 9      2. Was Ms. Cortez employed by Chipotle Mexican Grill, Inc.?
10                 Yes           No
11          If your answer to questions 1 or 2 is yes, then continue with question 3. If
12          you answered no to questions 1 and 2, stop here, answer no further
13          questions, and have the presiding juror sign and date this form.
14       3. Was Ms. Cortez pregnant, disabled, or did she have a medical condition?
15                 Yes           No
16          If your answer to questions 3 is yes, then continue with question 4. If you
17          answered no to question 3, skip to question 5.
18      4. Did Ms. Cortez request a reasonable accommodation for her pregnancy,
19          disability, or medical condition?
20                 Yes           No
21          If your answer to questions 4 is no, then continue with question 5. If you
22          answered yes to question 4, skip to question 6.
23      5. Did Defendants know or perceive Ms. Cortez as being pregnant, disabled, or
24          having a medical condition?
25                 Yes           No
26          If your answer to question 4 or 5 is yes, then continue with question 6. If
27          you answered no to questions 4 and 5, stop here, answer no further
28          questions, and have the presiding juror sign and date this form.

                                                   - 19 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 22 of 60 Page ID #:8300


 1

 2      6. Was Ms. Cortez willing to participate in an interactive process to determine
 3         whether reasonable accommodation could be made so that she would be able to
 4         perform her essential job requirements?
 5                 Yes           No
 6      7. Did Defendants fail to participate in a timely good-faith interactive process
 7         with Ms. Cortez to determine whether reasonable accommodation could be
 8         made?
 9         If your answer to question 7 is yes, then also complete “SPECIAL
10         VERDICT FORM – DAMAGES” If you answered no to question 7, stop
11         here, answer no further questions, and have the presiding juror sign and
12         date this form.
13

14         DATED:                              Signed:
15                                                            Presiding Juror
16

17   After all verdict forms have been signed, notify the clerk that you are ready to
18   present your verdict in the courtroom
19

20

21

22

23

24

25

26

27

28


                                                   - 20 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 23 of 60 Page ID #:8301


 1                                SPECIAL VERDICT FORM
 2                                          DAMAGES
 3          This Special Verdict Form should only be completed if you were specifically
 4   instructed to do so in response to the answers you provided on one or more of the
 5   other Special Verdict Forms.
 6       We answer the questions submitted to us as follows:
 7       1. What are Ms. Cortez’s damages, if any, for past lost wages?
 8          Answer: $___________
 9       2. What are Ms. Cortez’s damages, if any, for future lost wages?
10          Answer: $___________
11       3. What are Ms. Cortez’s damages, if any, for past emotional distress damages?
12          Answer: $___________
13       4. What are Ms. Cortez’s damages, if any, for future emotional distress damages?
14          Answer: $___________
15       5. Did Defendants prove that employment substantially similar to Ms. Cortez’s
16          former job was available to her?
17          _____ Yes _____ No
18          If your answer to question 5 is yes, then answer question 6. If you
19          answered no to question 5, stop here, answer no further questions, and
20          have the presiding juror sign and date this form.
21       6. Did Defendants prove the amount Ms. Cortez could have earned from the
22          substantially similar employment that was available to her?
23          _____ Yes _____ No
24          If your answer to question 6 is yes, then answer question 7. If you
25          answered no to question 6, stop here, answer no further questions, and
26          have the presiding juror sign and date this form.
27       7. Did Defendants prove that Ms. Cortez failed to make reasonable efforts to seek
28          employment substantially similar to Ms. Cortez’s former job?

                                                   - 21 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 24 of 60 Page ID #:8302


 1         _____ Yes _____ No
 2         If your answer to question 7 is yes, then answer question 8. If you
 3         answered no to question 7, stop here, answer no further questions, and
 4         have the presiding juror sign and date this form.
 5      8. How much would Ms. Cortez have earned from the substantially similar
 6         employment that was available to her?
 7         _____ Yes _____ No
 8         Stop here, answer no further questions, and have the presiding juror sign
 9         and date this form.
10

11         DATED:                            Signed:
12                                                          Presiding Juror
13

14   After all verdict forms have been signed, notify the clerk that you are ready to
15   present your verdict in the courtroom
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 - 22 -
                       PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 25 of 60 Page ID #:8303


 1              SPECIAL VERDICT FORM — DISPARATE TREATMENT
 2                            CHIPOTLE MEXICAN GRILL, INC.
 3           We answer the questions submitted to us as follows:
 4           1. Was Chipotle Mexican Grill, Inc. an employer?
 5           Answer: Yes _____           No _____
 6           If your answer to question 1 is yes, then answer question 2. If you answered no,
 7   stop here, answer no further questions, and have the presiding juror sign and date this
 8   form.
 9

10           2. Was Ms. Cortez an employee of Chipotle Mexican Grill, Inc.?
11           Answer: Yes _____           No _____
12           If your answer to question 2 is yes, then answer question 3. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and date this
14   form.
15

16           3. Was Ms. Cortez pregnant at the time of her discharge?
17           Answer: Yes _____           No _____
18           If your answer to question 3 is yes, then answer question 4. If you answered no,
19   skip ahead and answer question 5.
20

21           4. Did Chipotle Mexican Grill, Inc. know that Ms. Cortez was pregnant at the
22   time of her discharge?
23           Answer: Yes _____           No _____
24           Answer question 5.
25

26           5. Did Ms. Cortez have a disability that limited a major life activity at the time
27   of her discharge?
28           Answer: Yes _____           No _____

                                                    - 23 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 26 of 60 Page ID #:8304


 1           If your answer to question 5 is yes, then answer question 6. If you answered no
 2   but you answered yes to questions 3 and 4, skip ahead and answer question 7. If you
 3   answered no and you also answered to no to question 3 or 4, stop here, answer no
 4   further questions, and have the presiding juror sign and date this form.
 5

 6           6. Did Chipotle Mexican Grill, Inc. know that Ms. Cortez had a disability that
 7   limited a major life activity at the time of her discharge?
 8           Answer: Yes _____           No _____
 9           If your answer to question 6 is yes, then answer question 7. If you answered no
10   but you answered yes to questions 3 and 4, skip ahead and answer question 8. If you
11   answered no and you also answered to no to question 3 or 4, stop here, answer no
12   further questions, and have the presiding juror sign and date this form.
13

14           7. Was Ms. Cortez able to perform the essential job duties with reasonable
15   accommodation?
16           Answer: Yes _____           No _____
17           If your answer to question 7 is yes, then answer question 8. If you answered no,
18   stop here, answer no further questions, and have the presiding juror sign and date this
19   form.
20

21           8. Did Chipotle Mexican Grill, Inc. discharge Ms. Cortez?
22           Answer: Yes _____           No _____
23           If your answer to question 8 is yes, then answer question 9. If you answered no,
24   stop here, answer no further questions, and have the presiding juror sign and date this
25   form.
26

27           9. Was Ms. Cortez’s pregnancy a substantial motivating reason for Chipotle
28   Mexican Grill, Inc.’s decision to discharge Ms. Cortez?

                                                    - 24 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 27 of 60 Page ID #:8305


 1          Answer: Yes _____           No _____
 2          Answer question 10.
 3

 4          10. Was Ms. Cortez’s disability a substantial motivating reason for Chipotle
 5   Mexican Grill, Inc.’s decision to discharge Ms. Cortez?
 6          Answer: Yes _____           No _____
 7          If your answer to question 9 and/or 10 is yes, then answer question 11. If you
 8   answered no to questions 9 and 10, stop here, answer no further questions, and have
 9   the presiding juror sign and date this form.
10

11          11. Was Ms. Cortez’s failure to return from a leave of absence also a
12   substantial motivating reason for Chipotle Mexican Grill, Inc.’s decision to discharge
13   Ms. Cortez?
14          Answer: Yes _____           No _____
15          Answer question 12.
16

17          12. Was Ms. Cortez’s poor job performance also a substantial motivating
18   reason for Chipotle Mexican Grill, Inc.’s decision to discharge Ms. Cortez?
19          Answer: Yes _____           No _____
20          If your answer to question 11 and/or 12 is yes, then answer question 13. If you
21   answered no to questions 11 and 12, skip ahead and answer question 14.
22

23          13. Would Chipotle Mexican Grill, Inc. have discharged Ms. Cortez anyway at
24   that time based on Ms. Cortez’s failure to return from a leave of absence and/or poor
25   job performance had Chipotle Mexican Grill, Inc. not also been substantially
26   motivated by discrimination?
27          Answer: Yes _____           No _____
28          If your answer to question 13 is yes, stop here, answer no further questions,

                                                   - 25 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 28 of 60 Page ID #:8306


 1   and have the presiding juror sign and date this form. If you answered no, then answer
 2   question 14.
 3

 4          14. Was the fact that Ms. Cortez unlawfully recorded telephone conversations
 5   with another employee sufficiently severe that Chipotle Mexican Grill, Inc. would
 6   have discharged her because of that fact alone as a matter of settled company policy?
 7          Answer: Yes _____                   No _____
 8          If your answer to question 14 is yes, stop here, answer no further questions,
 9   and have the presiding juror sign and date this form. If you answered no, then answer
10   question 15.
11

12          15.     Was Chipotle Mexican Grill, Inc.’s discharge of Ms. Cortez a substantial
13   factor in causing harm to Ms. Cortez?
14          Answer: Yes _____            No _____
15          If your answer to question 15 is yes, then you must also answer the questions
16   contained in the Special Verdict Form – Failure to Prevent Discrimination – Chipotle
17   Mexican Grill, Inc. and in the Special Verdict Form – Damages – Chipotle Mexican
18   Grill, Inc. If you answered no, stop here, answer no further questions, and have the
19   presiding juror sign and date this form.
20

21   Dated: _______________
22                                             Presiding Juror
23

24          After all verdict forms have been signed, notify the court attendant that you are
25   ready to present your verdict in the courtroom.
26

27

28


                                                    - 26 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 29 of 60 Page ID #:8307


 1              SPECIAL VERDICT FORM — DISPARATE TREATMENT
 2                                CHIPOTLE SERVICES, LLC
 3           We answer the questions submitted to us as follows:
 4           1. Was Chipotle Services, LLC an employer?
 5           Answer: Yes _____           No _____
 6           If your answer to question 1 is yes, then answer question 2. If you answered no,
 7   stop here, answer no further questions, and have the presiding juror sign and date this
 8   form.
 9

10           2. Was Ms. Cortez an employee of Chipotle Services, LLC?
11           Answer: Yes _____           No _____
12           If your answer to question 2 is yes, then answer question 3. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and date this
14   form.
15

16           3. Was Ms. Cortez pregnant at the time of her discharge?
17           Answer: Yes _____           No _____
18           If your answer to question 3 is yes, then answer question 4. If you answered no,
19   skip ahead and answer question 5.
20

21           4. Did Chipotle Services, LLC know that Ms. Cortez was pregnant at the time
22   of her discharge?
23           Answer: Yes _____           No _____
24           Answer question 5.
25

26           5. Did Ms. Cortez have a disability that limited a major life activity at the time
27   of her discharge?
28           Answer: Yes _____           No _____

                                                    - 27 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 30 of 60 Page ID #:8308


 1           If your answer to question 5 is yes, then answer question 6. If you answered no
 2   but you answered yes to questions 3 and 4, skip ahead and answer question 7. If you
 3   answered no and you also answered to no to question 3 or 4, stop here, answer no
 4   further questions, and have the presiding juror sign and date this form.
 5

 6           6. Did Chipotle Services, LLC know that Ms. Cortez had a disability that
 7   limited a major life activity at the time of her discharge?
 8           Answer: Yes _____           No _____
 9           If your answer to question 6 is yes, then answer question 7. If you answered no
10   but you answered yes to questions 3 and 4, skip ahead and answer question 8. If you
11   answered no and you also answered to no to question 3 or 4, stop here, answer no
12   further questions, and have the presiding juror sign and date this form.
13

14           7. Was Ms. Cortez able to perform the essential job duties with reasonable
15   accommodation?
16           Answer: Yes _____           No _____
17           If your answer to question 7 is yes, then answer question 8. If you answered no,
18   stop here, answer no further questions, and have the presiding juror sign and date this
19   form.
20

21           8. Did Chipotle Services, LLC discharge Ms. Cortez?
22           Answer: Yes _____           No _____
23           If your answer to question 8 is yes, then answer question 9. If you answered no,
24   stop here, answer no further questions, and have the presiding juror sign and date this
25   form.
26

27           9. Was Ms. Cortez’s pregnancy a substantial motivating reason for Chipotle
28   Services, LLC’s decision to discharge Ms. Cortez?

                                                    - 28 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 31 of 60 Page ID #:8309


 1          Answer: Yes _____           No _____
 2          Answer question 10.
 3

 4          10. Was Ms. Cortez’s disability a substantial motivating reason for Chipotle
 5   Services, LLC’s decision to discharge Ms. Cortez?
 6          Answer: Yes _____           No _____
 7          If your answer to question 9 and/or 10 is yes, then answer question 11. If you
 8   answered no to questions 9 and 10, stop here, answer no further questions, and have
 9   the presiding juror sign and date this form.
10

11          11. Was Ms. Cortez’s failure to return from a leave of absence also a
12   substantial motivating reason for Chipotle Services, LLC’s decision to discharge Ms.
13   Cortez?
14          Answer: Yes _____           No _____
15          Answer question 12.
16

17          12. Was Ms. Cortez’s poor job performance also a substantial motivating
18   reason for Chipotle Services, LLC’s decision to discharge Ms. Cortez?
19          Answer: Yes _____           No _____
20          If your answer to question 11 and/or 12 is yes, then answer question 13. If you
21   answered no to questions 11 and 12, skip ahead and answer question 14.
22

23          13. Would Chipotle Services, LLC have discharged Ms. Cortez anyway at that
24   time based on Ms. Cortez’s failure to return from a leave of absence and/or poor job
25   performance had Chipotle Services, LLC not also been substantially motivated by
26   discrimination?
27          Answer: Yes _____           No _____
28          If your answer to question 13 is yes, stop here, answer no further questions,

                                                   - 29 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 32 of 60 Page ID #:8310


 1   and have the presiding juror sign and date this form. If you answered no, then answer
 2   question 14.
 3

 4          14. Was the fact that Ms. Cortez unlawfully recorded telephone conversations
 5   with another employee sufficiently severe that Chipotle Services, LLC would have
 6   discharged her because of that fact alone as a matter of settled company policy?
 7          Answer: Yes _____                   No _____
 8          If your answer to question 14 is yes, stop here, answer no further questions,
 9   and have the presiding juror sign and date this form. If you answered no, then answer
10   question 15.
11

12          15.     Was Chipotle Services, LLC’s discharge of Ms. Cortez a substantial
13   factor in causing harm to Ms. Cortez?
14          Answer: Yes _____            No _____
15          If your answer to question 15 is yes, then you must also answer the questions
16   contained in the Special Verdict Form – Failure to Prevent Discrimination – Chipotle
17   Services, LLC and in the Special Verdict Form – Damages – Chipotle Services, LLC.
18   If you answered no, stop here, answer no further questions, and have the presiding
19   juror sign and date this form.
20

21   Dated: _______________
22                                             Presiding Juror
23

24          After all verdict forms have been signed, notify the court attendant that you are
25   ready to present your verdict in the courtroom.
26

27

28


                                                    - 30 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 33 of 60 Page ID #:8311


 1   SPECIAL VERDICT FORM — FAILURE TO PREVENT DISCRIMINATION
 2                           CHIPOTLE MEXICAN GRILL, INC.
 3

 4           This Special Verdict Form should completed only if you were specifically
 5   instructed to do so in response to the answers you provided on one or more of the
 6   other Special Verdict Forms.
 7

 8           We answer the questions submitted to us as follows:
 9           1. Did Chipotle Mexican Grill, Inc. fail to take reasonable steps to prevent the
10   discrimination?
11           Answer: Yes _____           No _____
12           If your answer to question 1 is yes, then answer question 2. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and date this
14   form.
15

16           2. Was Chipotle Mexican Grill, Inc.’s failure to take reasonable steps to
17   prevent the discrimination a substantial factor in causing harm to Ms. Cortez?
18           Answer: Yes _____           No _____
19           If your answer to question 2 is yes, then you must also answer the questions
20   contained in the Special Verdict Form – Damages – Chipotle Mexican Grill, Inc. If
21   you answered no, stop here, answer no further questions, and have the presiding juror
22   sign and date this form.
23

24   Dated: _______________
25                                             Presiding Juror
26

27           After all verdict forms have been signed, notify the court attendant that you are
28   ready to present your verdict in the courtroom.

                                                    - 31 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 34 of 60 Page ID #:8312


 1   SPECIAL VERDICT FORM — FAILURE TO PREVENT DISCRIMINATION
 2                                 CHIPOTLE SERVICES, LLC
 3

 4           This Special Verdict Form should completed only if you were specifically
 5   instructed to do so in response to the answers you provided on one or more of the
 6   other Special Verdict Forms.
 7

 8           We answer the questions submitted to us as follows:
 9           1. Did Chipotle Services, LLC fail to take reasonable steps to prevent the
10   discrimination?
11           Answer: Yes _____            No _____
12           If your answer to question 1 is yes, then answer question 2. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and date this
14   form.
15

16           2. Was Chipotle Services, LLC’s failure to take reasonable steps to prevent the
17   discrimination a substantial factor in causing harm to Ms. Cortez?
18           Answer: Yes _____            No _____
19           If your answer to question 2 is yes, then you must also answer the questions
20   contained in the Special Verdict Form – Damages – Chipotle Services, LLC. If you
21   answered no, stop here, answer no further questions, and have the presiding juror sign
22   and date this form.
23

24   Dated: _______________
25                                              Presiding Juror
26

27           After all verdict forms have been signed, notify the court attendant that you are
28   ready to present your verdict in the courtroom.

                                                     - 32 -
                           PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 35 of 60 Page ID #:8313


 1        SPECIAL VERDICT FORM — REASONABLE ACCOMMODATION
 2                            CHIPOTLE MEXICAN GRILL, INC.
 3           We answer the questions submitted to us as follows:
 4           1. Was Chipotle Mexican Grill, Inc. an employer?
 5           Answer: Yes _____           No _____
 6           If your answer to question 1 is yes, then answer question 2. If you answered no,
 7   stop here, answer no further questions, and have the presiding juror sign and date this
 8   form.
 9

10           2. Was Ms. Cortez an employee of Chipotle Mexican Grill, Inc.?
11           Answer: Yes _____           No _____
12           If your answer to question 2 is yes, then answer question 3. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and date this
14   form.
15

16           3. Did Ms. Cortez have a disability that limited a major life activity?
17           Answer: Yes _____           No _____
18           If your answer to question 3 is yes, then answer question 4. If you answered no,
19   stop here, answer no further questions, and have the presiding juror sign and date this
20   form.
21

22           4. Did Chipotle Mexican Grill, Inc. know of Ms. Cortez’s disability that limited
23   a major life activity?
24           Answer: Yes _____           No _____
25           If your answer to question 4 is yes, then answer question 5. If you answered no,
26   stop here, answer no further questions, and have the presiding juror sign and date this
27   form.
28


                                                    - 33 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 36 of 60 Page ID #:8314


 1           5. Was Ms. Cortez able to perform the essential job duties with reasonable
 2   accommodation for her disability?
 3           Answer: Yes _____           No _____
 4           If your answer to question 5 is yes, then answer question 6. If you answered no,
 5   stop here, answer no further questions, and have the presiding juror sign and date this
 6   form.
 7

 8           6. Did Chipotle Mexican Grill, Inc. fail to provide reasonable accommodation
 9   for Ms. Cortez’s disability?
10           Answer: Yes _____           No _____
11           If your answer to question 6 is yes, then answer question 7. If you answered no,
12   stop here, answer no further questions, and have the presiding juror sign and date this
13   form.
14

15           7. Was Chipotle Mexican Grill, Inc.’s failure to provide reasonable
16   accommodation a substantial factor in causing harm to Ms. Cortez?
17           Answer: Yes _____           No _____
18           If your answer to question 7 is yes, then you must also answer the questions
19   contained in the Special Verdict Form – Damages – Chipotle Mexican Grill, Inc. If
20   you answered no, stop here, answer no further questions, and have the presiding juror
21   sign and date this form.
22

23   Dated: _______________
24                                             Presiding Juror
25

26           After all verdict forms have been signed, notify the court attendant that you are
27   ready to present your verdict in the courtroom.
28


                                                    - 34 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 37 of 60 Page ID #:8315


 1        SPECIAL VERDICT FORM — REASONABLE ACCOMMODATION
 2                                  CHIPOTLE SERVICES, LLC
 3           We answer the questions submitted to us as follows:
 4           1. Was Chipotle Services, LLC an employer?
 5           Answer: Yes _____             No _____
 6           If your answer to question 1 is yes, then answer question 2. If you answered no,
 7   stop here, answer no further questions, and have the presiding juror sign and date this
 8   form.
 9

10           2. Was Ms. Cortez an employee of Chipotle Services, LLC?
11           Answer: Yes _____             No _____
12           If your answer to question 2 is yes, then answer question 3. If you answered no,
13   stop here, answer no further questions, and have the presiding juror sign and date this
14   form.
15

16           3. Did Ms. Cortez have a disability that limited a major life activity?
17           Answer: Yes _____             No _____
18           If your answer to question 3 is yes, then answer question 4. If you answered no,
19   stop here, answer no further questions, and have the presiding juror sign and date this
20   form.
21

22           4. Did Chipotle Services, LLC know of Ms. Cortez’s disability that limited a
23   major life activity?
24           Answer: Yes _____             No _____
25           If your answer to question 4 is yes, then answer question 5. If you answered no,
26   stop here, answer no further questions, and have the presiding juror sign and date this
27   form.
28


                                                      - 35 -
                            PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 38 of 60 Page ID #:8316


 1           5. Was Ms. Cortez able to perform the essential job duties with reasonable
 2   accommodation for her disability?
 3           Answer: Yes _____            No _____
 4           If your answer to question 5 is yes, then answer question 6. If you answered no,
 5   stop here, answer no further questions, and have the presiding juror sign and date this
 6   form.
 7

 8           6. Did Chipotle Services, LLC fail to provide reasonable accommodation for
 9   Ms. Cortez’s disability?
10           Answer: Yes _____            No _____
11           If your answer to question 6 is yes, then answer question 7. If you answered no,
12   stop here, answer no further questions, and have the presiding juror sign and date this
13   form.
14

15           7. Was Chipotle Services, LLC’s failure to provide reasonable accommodation
16   a substantial factor in causing harm to Ms. Cortez?
17           Answer: Yes _____            No _____
18           If your answer to question 7 is yes, then you must also answer the questions
19   contained in the Special Verdict Form – Damages – Chipotle Services, LLC. If you
20   answered no, stop here, answer no further questions, and have the presiding juror sign
21   and date this form.
22

23   Dated: _______________
24                                              Presiding Juror
25

26           After all verdict forms have been signed, notify the court attendant that you are
27   ready to present your verdict in the courtroom.
28


                                                     - 36 -
                           PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 39 of 60 Page ID #:8317


 1                SPECIAL VERDICT FORM — FAILURE TO ENGAGE
 2                                IN INTERACTIVE PROCESS
 3                           CHIPOTLE MEXICAN GRILL, INC.
 4           We answer the questions submitted to us as follows:
 5           1. Was Chipotle Mexican Grill, Inc. an employer?
 6           Answer: Yes _____           No _____
 7           If your answer to question 1 is yes, then answer question 2. If you answered no,
 8   stop here, answer no further questions, and have the presiding juror sign and date this
 9   form.
10

11           2. Was Ms. Cortez an employee of Chipotle Mexican Grill, Inc.?
12           Answer: Yes _____           No _____
13           If your answer to question 2 is yes, then answer question 3. If you answered no,
14   stop here, answer no further questions, and have the presiding juror sign and date this
15   form.
16

17           3. Did Ms. Cortez have a disability that limited a major life activity?
18           Answer: Yes _____           No _____
19           If your answer to question 3 is yes, then answer question 4. If you answered no,
20   stop here, answer no further questions, and have the presiding juror sign and date this
21   form.
22

23           4. Did Ms. Cortez request that Chipotle Mexican Grill, Inc. make reasonable
24   accommodation for her disability so that she would be able to perform the essential
25   job requirements?
26           Answer: Yes _____           No _____
27           If your answer to question 4 is yes, then answer question 5. If you answered no,
28   stop here, answer no further questions, and have the presiding juror sign and date this

                                                    - 37 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 40 of 60 Page ID #:8318


 1   form.
 2

 3           5. Was Ms. Cortez willing to participate in an interactive process to determine
 4   whether reasonable accommodation could be made so that she would be able to
 5   perform the essential job requirements?
 6           Answer: Yes _____           No _____
 7           If your answer to question 5 is yes, then answer question 6. If you answered no,
 8   stop here, answer no further questions, and have the presiding juror sign and date this
 9   form.
10

11           6. Did Chipotle Mexican Grill, Inc. fail to participate in a timely, good-faith
12   interactive process with Ms. Cortez to determine whether reasonable accommodation
13   could be made?
14           Answer: Yes _____           No _____
15           If your answer to question 6 is yes, then answer question 7. If you answered no,
16   stop here, answer no further questions, and have the presiding juror sign and date this
17   form.
18

19           7. Was Chipotle Mexican Grill, Inc.’s failure to participate in a good-faith
20   interactive process a substantial factor in causing harm to Ms. Cortez?
21           Answer: Yes _____           No _____
22           If your answer to question 7 is yes, then you must also answer the questions
23   contained in the Special Verdict Form – Damages – Chipotle Mexican Grill, Inc. If
24   you answered no, stop here, answer no further questions, and have the presiding juror
25   sign and date this form.
26

27

28


                                                    - 38 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 41 of 60 Page ID #:8319


 1   Dated: _______________
 2                                            Presiding Juror
 3

 4          After all verdict forms have been signed, notify the court attendant that you are
 5   ready to present your verdict in the courtroom.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   - 39 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 42 of 60 Page ID #:8320


 1                SPECIAL VERDICT FORM — FAILURE TO ENGAGE
 2                                IN INTERACTIVE PROCESS
 3                                CHIPOTLE SERVICES, LLC
 4           We answer the questions submitted to us as follows:
 5           1. Was Chipotle Services, LLC an employer?
 6           Answer: Yes _____           No _____
 7           If your answer to question 1 is yes, then answer question 2. If you answered no,
 8   stop here, answer no further questions, and have the presiding juror sign and date this
 9   form.
10

11           2. Was Ms. Cortez an employee of Chipotle Services, LLC?
12           Answer: Yes _____           No _____
13           If your answer to question 2 is yes, then answer question 3. If you answered no,
14   stop here, answer no further questions, and have the presiding juror sign and date this
15   form.
16

17           3. Did Ms. Cortez have a disability that limited a major life activity?
18           Answer: Yes _____           No _____
19           If your answer to question 3 is yes, then answer question 4. If you answered no,
20   stop here, answer no further questions, and have the presiding juror sign and date this
21   form.
22

23           4. Did Ms. Cortez request that Chipotle Services, LLC make reasonable
24   accommodation for her disability so that she would be able to perform the essential
25   job requirements?
26           Answer: Yes _____           No _____
27           If your answer to question 4 is yes, then answer question 5. If you answered no,
28   stop here, answer no further questions, and have the presiding juror sign and date this

                                                    - 40 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 43 of 60 Page ID #:8321


 1   form.
 2

 3           5. Was Ms. Cortez willing to participate in an interactive process to determine
 4   whether reasonable accommodation could be made so that she would be able to
 5   perform the essential job requirements?
 6           Answer: Yes _____            No _____
 7           If your answer to question 5 is yes, then answer question 6. If you answered no,
 8   stop here, answer no further questions, and have the presiding juror sign and date this
 9   form.
10

11           6. Did Chipotle Services, LLC fail to participate in a timely, good-faith
12   interactive process with Ms. Cortez to determine whether reasonable accommodation
13   could be made?
14           Answer: Yes _____            No _____
15           If your answer to question 6 is yes, then answer question 7. If you answered no,
16   stop here, answer no further questions, and have the presiding juror sign and date this
17   form.
18

19           7. Was Chipotle Services, LLC’s failure to participate in a good-faith
20   interactive process a substantial factor in causing harm to Ms. Cortez?
21           Answer: Yes _____            No _____
22           If your answer to question 7 is yes, then you must also answer the questions
23   contained in the Special Verdict Form – Damages – Chipotle Services, LLC. If you
24   answered no, stop here, answer no further questions, and have the presiding juror sign
25   and date this form.
26

27

28


                                                     - 41 -
                           PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 44 of 60 Page ID #:8322


 1   Dated: _______________
 2                                            Presiding Juror
 3

 4          After all verdict forms have been signed, notify the court attendant that you are
 5   ready to present your verdict in the courtroom.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   - 42 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 45 of 60 Page ID #:8323


 1              SPECIAL VERDICT FORM — WRONGFUL DISCHARGE
 2                            IN VIOLATION OF PUBLIC POLICY
 3                            CHIPOTLE MEXICAN GRILL, INC.
 4           We answer the questions submitted to us as follows:
 5           1. Was Ms. Cortez employed by Chipotle Mexican Grill, Inc.?
 6           Answer: Yes _____           No _____
 7           If your answer to question 1 is yes, then answer question 2. If you answered no,
 8   stop here, answer no further questions, and have the presiding juror sign and date this
 9   form.
10

11           2. Was Ms. Cortez discharged?
12           Answer: Yes _____           No _____
13           If your answer to question 2 is yes, then answer question 3. If you answered no,
14   stop here, answer no further questions, and have the presiding juror sign and date this
15   form.
16

17           3. Was Ms. Cortez pregnant at the time of her discharge?
18           Answer: Yes _____           No _____
19           If your answer to question 3 is yes, then answer question 4. If you answered no,
20   skip ahead and answer question 5.
21

22           4. Did Chipotle Mexican Grill, Inc. know that Ms. Cortez was pregnant at the
23   time of her discharge?
24           Answer: Yes _____           No _____
25           Answer question 5.
26

27           5. Did Ms. Cortez have a disability that limited a major life activity at the time
28   of her discharge?

                                                    - 43 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 46 of 60 Page ID #:8324


 1          Answer: Yes _____            No _____
 2          If your answer to question 5 is yes, then answer question 6. If you answered no
 3   but you answered yes to questions 3 and 4, skip ahead and answer question 7. If you
 4   answered no and you also answered to no to question 3 or 4, stop here, answer no
 5   further questions, and have the presiding juror sign and date this form.
 6

 7          6. Did Chipotle Mexican Grill, Inc. know that Ms. Cortez had a disability that
 8   limited a major life activity at the time of her discharge?
 9          Answer: Yes _____            No _____
10          If your answer to question 6 is yes, then answer question 7. If you answered no
11   but you answered yes to questions 3 and 4, skip ahead and answer question 8. If you
12   answered no and you also answered to no to question 3 or 4, stop here, answer no
13   further questions, and have the presiding juror sign and date this form.
14

15          7. Was Ms. Cortez’s pregnancy a substantial motivating reason for Chipotle
16   Mexican Grill, Inc.’s decision to discharge Ms. Cortez?
17          Answer: Yes _____            No _____
18          Answer question 8.
19

20          8. Was Ms. Cortez’s disability a substantial motivating reason for Chipotle
21   Mexican Grill, Inc.’s decision to discharge Ms. Cortez?
22          Answer: Yes _____            No _____
23          If your answer to question 7 and/or 8 is yes, then answer question 9. If you
24   answered no to questions 7 and 8, stop here, answer no further questions, and have the
25   presiding juror sign and date this form.
26

27          9. Was Ms. Cortez’s failure to return from a leave of absence also a substantial
28   motivating reason for Chipotle Mexican Grill, Inc.’s decision to discharge Ms. Cortez?

                                                    - 44 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 47 of 60 Page ID #:8325


 1          Answer: Yes _____            No _____
 2          Answer question 10.
 3

 4          10. Was Ms. Cortez’s poor job performance also a substantial motivating
 5   reason for Chipotle Mexican Grill, Inc.’s decision to discharge Ms. Cortez?
 6          Answer: Yes _____            No _____
 7          If your answer to question 9 and/or 10 is yes, then answer question 11. If you
 8   answered no to questions 9 and 10, skip ahead and answer question 12.
 9

10          11. Would Chipotle Mexican Grill, Inc. have discharged Ms. Cortez anyway at
11   that time based on Ms. Cortez’s failure to return from a leave of absence and/or poor
12   job performance had Chipotle Mexican Grill, Inc. not also been substantially
13   motivated by discrimination?
14          Answer: Yes _____            No _____
15          If your answer to question 11 is yes, stop here, answer no further questions,
16   and have the presiding juror sign and date this form. If you answered no, then answer
17   question 12.
18

19          12.     Was the fact that Ms. Cortez unlawfully recorded telephone
20   conversations with another employee sufficiently severe that Chipotle Mexican Grill,
21   Inc. would have discharged her because of that fact alone as a matter of settled
22   company policy?
23          Answer: Yes _____                   No _____
24          If your answer to question 12 is yes, stop here, answer no further questions,
25   and have the presiding juror sign and date this form. If you answered no, then answer
26   question 13.
27

28          13.     Did the discharge cause Ms. Cortez harm?

                                                    - 45 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 48 of 60 Page ID #:8326


 1          Answer: Yes _____           No _____
 2          If your answer to question 13 is yes, then you must also answer the questions
 3   contained in the Special Verdict Form – Damages – Chipotle Mexican Grill, Inc. If
 4   you answered no, stop here, answer no further questions, and have the presiding juror
 5   sign and date this form.
 6

 7   Dated: _______________
 8                                            Presiding Juror
 9

10          After all verdict forms have been signed, notify the court attendant that you are
11   ready to present your verdict in the courtroom.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   - 46 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 49 of 60 Page ID #:8327


 1              SPECIAL VERDICT FORM — WRONGFUL DISCHARGE
 2                          IN VIOLATION OF PUBLIC POLICY
 3                                CHIPOTLE SERVICES, LLC
 4           We answer the questions submitted to us as follows:
 5           1. Was Ms. Cortez employed by Chipotle Services, LLC?
 6           Answer: Yes _____           No _____
 7           If your answer to question 1 is yes, then answer question 2. If you answered no,
 8   stop here, answer no further questions, and have the presiding juror sign and date this
 9   form.
10

11           2. Was Ms. Cortez discharged?
12           Answer: Yes _____           No _____
13           If your answer to question 2 is yes, then answer question 3. If you answered no,
14   stop here, answer no further questions, and have the presiding juror sign and date this
15   form.
16

17           3. Was Ms. Cortez pregnant at the time of her discharge?
18           Answer: Yes _____           No _____
19           If your answer to question 3 is yes, then answer question 4. If you answered no,
20   skip ahead and answer question 5.
21

22           4. Did Chipotle Services, LLC know that Ms. Cortez was pregnant at the time
23   of her discharge?
24           Answer: Yes _____           No _____
25           Answer question 5.
26

27           5. Did Ms. Cortez have a disability that limited a major life activity at the time
28   of her discharge?

                                                    - 47 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 50 of 60 Page ID #:8328


 1          Answer: Yes _____            No _____
 2          If your answer to question 5 is yes, then answer question 6. If you answered no
 3   but you answered yes to questions 3 and 4, skip ahead and answer question 7. If you
 4   answered no and you also answered to no to question 3 or 4, stop here, answer no
 5   further questions, and have the presiding juror sign and date this form.
 6

 7          6. Did Chipotle Services, LLC know that Ms. Cortez had a disability that
 8   limited a major life activity at the time of her discharge?
 9          Answer: Yes _____            No _____
10          If your answer to question 6 is yes, then answer question 7. If you answered no
11   but you answered yes to questions 3 and 4, skip ahead and answer question 8. If you
12   answered no and you also answered to no to question 3 or 4, stop here, answer no
13   further questions, and have the presiding juror sign and date this form.
14

15          7. Was Ms. Cortez’s pregnancy a substantial motivating reason for Chipotle
16   Services, LLC’s decision to discharge Ms. Cortez?
17          Answer: Yes _____            No _____
18          Answer question 8.
19

20          8. Was Ms. Cortez’s disability a substantial motivating reason for Chipotle
21   Services, LLC’s decision to discharge Ms. Cortez?
22          Answer: Yes _____            No _____
23          If your answer to question 7 and/or 8 is yes, then answer question 9. If you
24   answered no to questions 7 and 8, stop here, answer no further questions, and have the
25   presiding juror sign and date this form.
26

27          9. Was Ms. Cortez’s failure to return from a leave of absence also a substantial
28   motivating reason for Chipotle Services, LLC’s decision to discharge Ms. Cortez?

                                                    - 48 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 51 of 60 Page ID #:8329


 1          Answer: Yes _____            No _____
 2          Answer question 10.
 3

 4          10. Was Ms. Cortez’s poor job performance also a substantial motivating
 5   reason for Chipotle Services, LLC’s decision to discharge Ms. Cortez?
 6          Answer: Yes _____            No _____
 7          If your answer to question 9 and/or 10 is yes, then answer question 11. If you
 8   answered no to questions 9 and 10, skip ahead and answer question 12.
 9

10          11. Would Chipotle Services, LLC have discharged Ms. Cortez anyway at that
11   time based on Ms. Cortez’s failure to return from a leave of absence and/or poor job
12   performance had Chipotle Services, LLC not also been substantially motivated by
13   discrimination?
14          Answer: Yes _____            No _____
15          If your answer to question 11 is yes, stop here, answer no further questions,
16   and have the presiding juror sign and date this form. If you answered no, then answer
17   question 12.
18

19          12.     Was the fact that Ms. Cortez unlawfully recorded telephone
20   conversations with another employee sufficiently severe that Chipotle Services, LLC
21   would have discharged her because of that fact alone as a matter of settled company
22   policy?
23          Answer: Yes _____                   No _____
24          If your answer to question 12 is yes, stop here, answer no further questions,
25   and have the presiding juror sign and date this form. If you answered no, then answer
26   question 13.
27

28          13.     Did the discharge cause Ms. Cortez harm?

                                                    - 49 -
                          PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 52 of 60 Page ID #:8330


 1          Answer: Yes _____             No _____
 2          If your answer to question 9 is yes, then you must also answer the questions
 3   contained in the Special Verdict Form – Damages – Chipotle Services, LLC. If you
 4   answered no, stop here, answer no further questions, and have the presiding juror sign
 5   and date this form.
 6

 7   Dated: _______________
 8                                              Presiding Juror
 9

10          After all verdict forms have been signed, notify the court attendant that you are
11   ready to present your verdict in the courtroom.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     - 50 -
                           PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 53 of 60 Page ID #:8331


 1                       SPECIAL VERDICT FORM – DAMAGES
 2                          CHIPOTLE MEXICAN GRILL, INC.
 3

 4          This Special Verdict Form should completed only if you were specifically
 5   instructed to do so in response to the answers you provided on one or more of the
 6   other Special Verdict Forms.
 7

 8          We, the jury in the above-captioned action, find the following special verdict
 9   on the questions submitted to us as follows:
10          Question No. 1: What are Ms. Cortez’s damages, if any, for past lost wages
11   against Chipotle Mexican Grill, Inc.?
12          Answer: $___________
13

14          Question No. 2: Did Ms. Cortez fail to take reasonable steps to mitigate the
15   damages set forth in response to Question No. 1?
16          Answer: Yes _____           No _____
17          If your answer to Question No. 2 is “Yes,” then answer Question No. 3.
18          If your answer to Question No. 2 is “No,” then skip Question No. 3.
19

20          Question No. 3: By what amount could Ms. Cortez have reasonably mitigated
21   the damages set forth in response to Question No. 1?
22          Answer: $___________
23

24          Question No. 4: What are Ms. Cortez’s damages, if any, for future lost wages
25   against Chipotle Mexican Grill, Inc.?
26          Answer: $___________
27

28          Question No. 5: Did Ms. Cortez fail to take reasonable steps to mitigate the

                                                   - 51 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 54 of 60 Page ID #:8332


 1   damages set forth in response to Question No. 4?
 2          Answer: Yes _____           No _____
 3          If your answer to Question No. 5 is “Yes,” then answer Question No. 6.
 4          If your answer to Question No. 5 is “No,” then skip Question No. 6.
 5

 6          Question No. 6: By what amount could Ms. Cortez have reasonably mitigated
 7   the damages set forth in response to Question No. 4?
 8          Answer: $___________
 9

10          Question No. 7: What are Ms. Cortez’s damages, if any, for past emotional
11   distress against Chipotle Mexican Grill, Inc.?
12          Answer: $___________
13

14          Question No. 8: Did Ms. Cortez fail to take reasonable steps to mitigate the
15   damages set forth in response to Question No. 7?
16          Answer: Yes _____           No _____
17          If your answer to Question No. 8 is “Yes,” then answer Question No. 9.
18          If your answer to Question No. 8 is “No,” then skip Question No. 9.
19

20          Question No. 9: By what amount could Ms. Cortez have reasonably mitigated
21   the damages set forth in response to Question No. 7?
22          Answer: $___________
23

24          Question No. 10: What are Ms. Cortez’s damages, if any, for future emotional
25   distress against Chipotle Mexican Grill, Inc.?
26          Answer: $___________
27

28          Question No. 11: Did Ms. Cortez fail to take reasonable steps to mitigate the

                                                   - 52 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 55 of 60 Page ID #:8333


 1   damages set forth in response to Question No. 10?
 2          Answer: No _____            Yes _____
 3          If your answer to Question No. 11 is “Yes,” then answer Question No. 12.
 4          If your answer to Question No. 11 is “No,” then skip Question No. 12.
 5

 6          Question No. 12: By what amount could Ms. Cortez have reasonably mitigated
 7   the damages set forth in response to Question No. 10?
 8          Answer: $___________
 9

10          If you were instructed to complete this Special Verdict Form in response to the
11   answers you provided on Special Verdict Form – Disparate Treatment – Chipotle
12   Mexican Grill, Inc., then answer Questions Nos. 13-18. Otherwise, stop here, answer
13   no further questions, and have the presiding juror sign and date this form.
14

15          Question No. 13: Did Chipotle Mexican Grill, Inc. take reasonable steps to
16   prevent and correct workplace discrimination?
17          Answer: Yes _____           No _____
18          If your answer to Question No. 13 is “Yes,” then answer Question No. 14.
19          If your answer to Question No. 13 is “No,” stop here, answer no further
20   questions, and have the presiding juror sign and date this form.
21

22          Question No. 14: Did Ms. Cortez unreasonably fail to use the preventive and
23   corrective measures for discrimination that Chipotle Mexican Grill, Inc. provided?
24          Answer: Yes _____           No _____
25          If your answer to Question No. 14 is “Yes,” then answer Questions Nos. 15-18.
26          If your answer to Question No. 14 is “No,” stop here, answer no further
27   questions, and have the presiding juror sign and date this form.
28


                                                   - 53 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 56 of 60 Page ID #:8334


 1          Question No. 15: What amount, if any, of the damages set forth in response to
 2   Question No. 1 could Ms. Cortez have avoided through the reasonable use of Chipotle
 3   Mexican Grill, Inc.’s preventive and corrective measures?
 4          Answer: $___________
 5

 6          Question No. 16: What amount, if any, of the damages set forth in response to
 7   Question No. 4 could Ms. Cortez have avoided through the reasonable use of Chipotle
 8   Mexican Grill, Inc.’s preventive and corrective measures?
 9          Answer: $___________
10

11          Question No. 17: What amount, if any, of the damages set forth in response to
12   Question No. 7 could Ms. Cortez have avoided through the reasonable use of Chipotle
13   Mexican Grill, Inc.’s preventive and corrective measures?
14          Answer: $___________
15

16          Question No. 18: What amount, if any, of the damages set forth in response to
17   Question No. 10 could Ms. Cortez have avoided through the reasonable use of
18   Chipotle Mexican Grill, Inc.’s preventive and corrective measures?
19          Answer: $___________
20

21          Have the presiding juror sign and date this Special Verdict Form.
22

23   Dated: _______________
24                                            Presiding Juror
25

26          After all verdict forms have been signed, notify the court attendant that you are
27   ready to present your verdict in the courtroom.
28


                                                   - 54 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 57 of 60 Page ID #:8335


 1                       SPECIAL VERDICT FORM – DAMAGES
 2                               CHIPOTLE SERVICES, LLC
 3

 4          This Special Verdict Form should completed only if you were specifically
 5   instructed to do so in response to the answers you provided on one or more of the
 6   other Special Verdict Forms.
 7

 8          We, the jury in the above-captioned action, find the following special verdict
 9   on the questions submitted to us as follows:
10          Question No. 1: What are Ms. Cortez’s damages, if any, for past lost wages
11   against Chipotle Services, LLC?
12          Answer: $___________
13

14          Question No. 2: Did Ms. Cortez fail to take reasonable steps to mitigate the
15   damages set forth in response to Question No. 1?
16          Answer: Yes _____           No _____
17          If your answer to Question No. 2 is “Yes,” then answer Question No. 3.
18          If your answer to Question No. 2 is “No,” then skip Question No. 3.
19

20          Question No. 3: By what amount could Ms. Cortez have reasonably mitigated
21   the damages set forth in response to Question No. 1?
22          Answer: $___________
23

24          Question No. 4: What are Ms. Cortez’s damages, if any, for future lost wages
25   against Chipotle Services, LLC?
26          Answer: $___________
27

28          Question No. 5: Did Ms. Cortez fail to take reasonable steps to mitigate the

                                                   - 55 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 58 of 60 Page ID #:8336


 1   damages set forth in response to Question No. 4?
 2          Answer: Yes _____          No _____
 3          If your answer to Question No. 5 is “Yes,” then answer Question No. 6.
 4          If your answer to Question No. 5 is “No,” then skip Question No. 6.
 5

 6          Question No. 6: By what amount could Ms. Cortez have reasonably mitigated
 7   the damages set forth in response to Question No. 4?
 8          Answer: $___________
 9

10          Question No. 7: What are Ms. Cortez’s damages, if any, for past emotional
11   distress against Chipotle Services, LLC?
12          Answer: $___________
13

14          Question No. 8: Did Ms. Cortez fail to take reasonable steps to mitigate the
15   damages set forth in response to Question No. 7?
16          Answer: Yes _____          No _____
17          If your answer to Question No. 8 is “Yes,” then answer Question No. 9.
18          If your answer to Question No. 8 is “No,” then skip Question No. 9.
19

20          Question No. 9: By what amount could Ms. Cortez have reasonably mitigated
21   the damages set forth in response to Question No. 7?
22          Answer: $___________
23

24          Question No. 10: What are Ms. Cortez’s damages, if any, for future emotional
25   distress against Chipotle Services, LLC?
26          Answer: $___________
27

28          Question No. 11: Did Ms. Cortez fail to take reasonable steps to mitigate the

                                                  - 56 -
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 59 of 60 Page ID #:8337


 1   damages set forth in response to Question No. 10?
 2          Answer: No _____            Yes _____
 3          If your answer to Question No. 11 is “Yes,” then answer Question No. 12.
 4          If your answer to Question No. 11 is “No,” then skip Question No. 12.
 5

 6          Question No. 12: By what amount could Ms. Cortez have reasonably mitigated
 7   the damages set forth in response to Question No. 10?
 8          Answer: $___________
 9

10          If you were instructed to complete this Special Verdict Form in response to the
11   answers you provided on Special Verdict Form – Disparate Treatment – Chipotle
12   Services, LLC, then answer Questions Nos. 13-18. Otherwise, stop here, answer no
13   further questions, and have the presiding juror sign and date this form.
14

15          Question No. 13: Did Chipotle Services, LLC take reasonable steps to prevent
16   and correct workplace discrimination?
17          Answer: Yes _____           No _____
18          If your answer to Question No. 13 is “Yes,” then answer Question No. 14.
19          If your answer to Question No. 13 is “No,” stop here, answer no further
20   questions, and have the presiding juror sign and date this form.
21

22          Question No. 14: Did Ms. Cortez unreasonably fail to use the preventive and
23   corrective measures for discrimination that Chipotle Services, LLC provided?
24          Answer: Yes _____           No _____
25          If your answer to Question No. 14 is “Yes,” then answer Questions Nos. 15-18.
26          If your answer to Question No. 14 is “No,” stop here, answer no further
27   questions, and have the presiding juror sign and date this form.
28


                                                   - 57 -
                         PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
Case 2:17-cv-04787-GW-JPR Document 161 Filed 01/25/19 Page 60 of 60 Page ID #:8338


 1         Question No. 15: What amount, if any, of the damages set forth in response to
 2   Question No. 1 could Ms. Cortez have avoided through the reasonable use of Chipotle
 3   Services, LLC’s preventive and corrective measures?
 4         Answer: $___________
 5

 6         Question No. 16: What amount, if any, of the damages set forth in response to
 7   Question No. 4 could Ms. Cortez have avoided through the reasonable use of Chipotle
 8   Services, LLC’s preventive and corrective measures?
 9         Answer: $___________
10

11         Question No. 17: What amount, if any, of the damages set forth in response to
12   Question No. 7 could Ms. Cortez have avoided through the reasonable use of Chipotle
13   Services, LLC’s preventive and corrective measures?
14         Answer: $___________
15

16         Question No. 18: What amount, if any, of the damages set forth in response to
17   Question No. 10 could Ms. Cortez have avoided through the reasonable use of
18   Chipotle Services, LLC’s preventive and corrective measures?
19         Answer: $___________
20

21         Have the presiding juror sign and date this Special Verdict Form.
22

23   Dated: _______________
24                                           Presiding Juror
25

26         Notify the bailiff that you are ready to present your verdict in the courtroom.
27

28


                                                  - 58 -
                        PLAINTIFF’S & DEFENDANTS’ PROPOSED SPECIAL VERDICT FORMS
